DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 8 and 15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An interaction method of a voice device, wherein the interaction method is applied to the voice device, the voice device is in communicational connection with a control device, 5and the interaction method comprises: 
in response to a received wake-up message, starting a first target application indicated by the wake-up message; 
in response to received operation data of a user sent by the control device, generating a first control instruction according to the operation data of the user; and 
10controlling, according to the first control instruction, the first target application to perform an operation indicated by the first control instruction.
Cheng (US 2019/0341049) teaches a voice smart device wake-up method, apparatus, device and storage medium. The method includes: receiving, by a master control device, a wake-up message sent by each smart device, the wake-up message comprising at least sound characteristics information, determining, by the master control device, a target smart device to be woken up according to the sound characteristics information, and sending, by the master control device, a wake-up instruction to the target smart device to be woken up, to wake up the target smart device to be woken up for responding to a voice request from a user. In a case where a plurality of smart devices share a same wake-up word, only one most suitable smart device is waken up to respond to a voice request of the user each time.
However, Cheng does not teach the invention as claimed, especially in response to a received wake-up message, starting a first target application indicated by the wake-up message; 
in response to received operation data of a user sent by the control device, generating a first control instruction according to the operation data of the user; and 
10controlling, according to the first control instruction, the first target application to perform an operation indicated by the first control instruction.
Chang (US 2019/0304449) teaches the present disclosure provides a method, an apparatus and a storage medium for a wake-up processing of an application, a first voice data input by a user is collected and recognized, and a wake-up operation is performed on a target application each time when it is recognized that a wake-up word of the target application is included in the first voice data, where the wake-up word of the target application appears one or more times in the first voice data. The method, apparatus and storage medium for the wake-up processing of the application provided by the present disclosure can wake up the target application when the wake-up word appears one or more times in the first voice data input by the user, thereby improving a wake-up accuracy of the application. 
However, Chang does not teach the invention as claimed, especially in response to a received wake-up message, starting a first target application indicated by the wake-up message; 
in response to received operation data of a user sent by the control device, generating a first control instruction according to the operation data of the user; and 
10controlling, according to the first control instruction, the first target application to perform an operation indicated by the first control instruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675